DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments, see Remarks, filed 9/15/2021, with respect to the rejections of claims 1-20 under Yan (US 2018/0284579) and Liu (US 2017/0336019 to Liu et al) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Huang (US 2019/0235358 to Huang et al).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-20 of U.S. Patent No. 10,432,863. Although the the claims of the current application have broader claim limitations and therefore are anticipated by the Patent.
Current Application 16/571,992
U.S. Patent 10,432,863
16. A gimbal system for use with a digital image capturing device (DICD), the gimbal system comprising:
a first gimbal assembly including first and second housings configured for relative rotation, the first gimbal assembly further including a hollow motor shaft configured to accommodate a coaxial cable such that the coaxial cable extends through the first gimbal assembly, and at least one of the first and second housings of the first gimbal assembly is rotatable in relation to the coaxial cable;
a second gimbal assembly including first and second housings configured for relative rotation;








a first support extending between the first and second gimbal assemblies, the first support defining an internal channel configured to accommodate the coaxial cable;

a third gimbal assembly configured for operative connection to the DICD; and
a second support extending between the second and third gimbal assemblies.

a first gimbal assembly including first and second housings configured for relative rotation, the first gimbal assembly further including a hollow motor shaft configured to accommodate a coaxial cable such that the coaxial cable extends through the first gimbal assembly, and at least one of the first and second housings of the first gimbal assembly is rotatable in relation to the coaxial cable;
a second gimbal assembly including first and second housings configured for relative rotation,
the second gimbal assembly further including a hollow motor shaft configured to accommodate the coaxial cable such 
a first support extending between the first and second gimbal assemblies, the first support defining an internal channel configured to accommodate the coaxial cable;

a third gimbal assembly configured for operative connection to the DICD; and
a second support extending between the second and third gimbal assemblies,
the second support defining an internal channel configured to accommodate the coaxial cable.

17. The gimbal system of claim 16, wherein the second support includes a forked support structure configured to support the third gimbal assembly and the DICD.

18. The gimbal system of claim 17, wherein the second gimbal assembly is configured and positioned to rotate the forked support structure and the DICD.
19. The gimbal system of claim 18, wherein














the second gimbal assembly includes a hollow motor shaft configured to accommodate the coaxial cable such that 


















the third gimbal assembly includes a solid motor shaft.

a first gimbal assembly including first and second housings configured for relative rotation, the first gimbal assembly further including a hollow motor shaft configured to accommodate a coaxial cable such that the coaxial cable extends through the first gimbal assembly, and at least one of the first and second housings of the first gimbal assembly is rotatable in relation to the coaxial cable;
a second gimbal assembly including first and second housings configured for relative rotation,
the second gimbal assembly further including a hollow motor shaft configured to accommodate the coaxial cable such 
a first support extending between the first and second gimbal assemblies, the first support defining an internal channel configured to accommodate the coaxial cable;
a third gimbal assembly configured for operative connection to the DICD; and
a second support extending between the second and third gimbal assemblies,
the second support defining an internal channel configured to accommodate the coaxial cable.
19. The gimbal system of claim 18, wherein
the third gimbal assembly includes a solid motor shaft.

20. The gimbal system of claim 19, wherein: the first gimbal assembly defines a first axis of rotation extending through the hollow motor shaft of the first gimbal assembly; the second gimbal assembly defines a second axis of rotation extending through the hollow motor shaft of the second gimbal assembly; and the third gimbal assembly defines a third axis of rotation extending through the solid motor shaft of the third gimbal assembly, the second axis of rotation extending in generally orthogonal relation to the first axis of rotation, and the third axis of rotation extending in generally orthogonal relation to the first and second axes of rotation.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-7, 10-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yan (US 2018/0284579) in view of Huang (US 2019/0235358 to Huang et al) further in view of Liu (US 2017/0336019 to Liu et al).
Regarding claim 1, Yan discloses an image capturing system (imaging device 300) (Yan, fig. 1, par [0155]), comprising:
a image capturing device (ICD) (image capturing device (ICD) 200) (Yan, fig. 1, par [0155]); and
a hand-held apparatus (gimbal 100) configured to support the ICD (Yan, fig. 1, par [0155]), the hand-held apparatus including:
a grip (handle) (Yan, fig. 1, par [0155, 0158]) ;
a first gimbal assembly (frame 10) positioned adjacent an upper end of the grip (handle) (Yan, fig. 1), the first gimbal assembly including:
first and second housings (portion 141 and assembly 12) configured for relative movement (Yan, fig. 1, par [0165-0166], wherein portion 141 is rotatable relative to assembly 12); and
a motor assembly (connecting member driver i.e. motor) accommodated within one of the first and second housings (portion 141 and assembly 12) (Yan, fig. 1, par [0165-0167], wherein a connecting member driver is housed in assembly 12 i.e. receiving member 21);
a first arm (connecting member 14) connected to the first gimbal assembly (frame 10) and including opposite first and second end portions (portions 141 and 145), 
However, Yan does not disclose:
a transmission media extending through the motor assembly of the first gimbal assembly to transmit data and/or power through the hand-held apparatus.
On the other hand, in the same endeavor, Huang discloses:
a transmission media (wire 13) extending through the motor assembly (hollow motor shaft 121) of the first gimbal assembly (apparatus 12) to transmit data (data) and/or power through the hand-held apparatus (gimbal 100) (Huang, figs. 1, 3, par [0021-0024], wherein wire 13 extending through hollow motor shaft 121 transmits data through gimbal 100).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Huang into the system by Yan so as to achieve the invention as claimed because such incorporation prevents wire scratch due to winding (Huang, par [0023]).
However, Yan and Huang do not disclose a digital image capturing device (DICD).
On the other hand, in the same endeavor, Liu discloses a digital image capturing device (DICD) (Liu, par [0002], wherein digital camera)
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Liu into the system by Yan and Huang so as to achieve the invention as claimed because such incorporation provides high image quality.
claim 2, Yan, Huang, and Liu disclose aforementioned limitations of the parent claim. Additionally, Yan discloses the transmission media includes a coaxial cable and/or a flexible printed circuit (cable and/or flexible circuit board) (Yan, par [0212]).
Regarding claim 3, Yan, Huang, and Liu disclose aforementioned limitations of the parent claim. Additionally, Huang discloses
the first arm (arm 11) defines an internal channel (cavity 110) configured to receive the transmission media (wire 13) such that the transmission media extends through the first gimbal assembly (apparatus 12), into and through the internal channel (cavity 110) in the first arm, to the ICD (IDC 200) (Huang, figs. 1, 3, par [0020-0023], wherein cavity 110 defined by arm 11 receives wire 13 that extends through apparatus 12 and connects to photographing component 200).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Huang into the system by Yan, Huang, and Liu so as to achieve the invention as claimed because such incorporation prevents wire scratch due to winding (Huang, par [0023]).
Additionally, in the same endeavor, Liu discloses a digital image capturing device (DICD) (Liu, par [0002], wherein digital camera)
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Liu into the system by Yan, Huang, and Liu so as to achieve the invention as claimed because such incorporation provides high image quality.
claim 4, Yan, Huang, and Liu disclose aforementioned limitations of the parent claim. Additionally, Yan discloses the motor assembly (connecting member driver) includes a hollow motor shaft (a shaft) defining an internal passage (a passage) configured to receive the transmission media (cable) (Yan, fig. 1, par [0155, 0166-0167], wherein connecting member driver hosts a cable via a shaft so as a user can manually operate the imaging device 300).
Regarding claim 5, Yan, Huang, and Liu disclose aforementioned limitations of the parent claim. Additionally, Yan discloses
a second gimbal assembly (second frame 30) positioned adjacent the second end portion (portion 145) of the first arm (connecting member 14) (Yan, fig. 5), the second gimbal assembly including:
first and second housings (housing connecting to support driver 32 and housing connecting to mounting portion 343) configured for relative movement (rotation movement) (Yan, fig. 1, par [0168-0172], wherein housing connecting to support driver 32 and housing connecting to mounting portion 343); and
a motor assembly (support driver 32) accommodated within one of the first and second housings (housing connecting to support driver 32 and housing connecting to mounting portion 343) (Yan, fig. 1, par [0168-0172], wherein support driver 32 is mounted);
a second arm (support 34) including opposite first and second end portions (portion connected to support driver 32 and portion 343), wherein the second gimbal assembly (second frame 30) is positioned adjacent the first end portion (portion connected to support driver 32) of the second arm, and the transmission media (cable) 
a third gimbal assembly (frame 50) positioned adjacent the second end portion (portion 343) of the second arm (support 34) such that the third gimbal assembly is operatively connected to the ICD (ICD 200) (Yan, figs. 1, 4, par [0173], wherein frame 50 is operatively connected to IDC 200).
Additionally, Liu discloses a digital image capturing device (DICD) (Liu, par [0002], wherein digital camera)
Regarding claim 6, Yan, Huang, and Liu disclose aforementioned limitations of the parent claim. Additionally, Yan discloses
the motor assembly (support driver 32) of the second gimbal assembly (second frame 30) includes a hollow motor shaft (a hollow shaft) defining an internal passage configured to receive the transmission media (cable) and the third gimbal assembly (frame 50) includes a solid motor shaft (shaft 523) (Yan, figs. 1-6, [0155], wherein cable passes through support driver 32 and frame 50 includes shaft 523 so as a user can manually operate the device 300).
Regarding claim 7, Yan, Huang, and Liu disclose aforementioned limitations of the parent claim. Additionally, Yan discloses
the first gimbal assembly (frame 10) defines a first axis (axis for yaw rotation) of rotation extending in generally parallel relation to the grip (handle) (Yan, fig. 1, par 
the second gimbal assembly (second frame 30) defines a second axis (axis for roll rotation) of rotation extending in generally orthogonal relation to the first axis of rotation (Yan, fig. 1, par [0169], wherein axis for roll rotation of frame 30 is generally orthogonal to axis for yaw rotation); and
the third gimbal assembly (frame 50) defines a third axis (axis for pitch direction) of rotation extending in generally orthogonal relation to the first and second axes of rotation (Yan, fig. 1, par [0174], wherein axis for pitch direction for frame 50 is generally orthogonal to axis for yaw rotation and axis for roll rotation).
Regarding claim 10, Yan discloses a hand-held apparatus (handheld imaging device) configured to support an image capturing device (ICD) (image capture device (ICD) 200) (Yan, fig. 1, par [0155]), the hand-held apparatus including:
a grip (handle) including opposite first and second ends (Yan, fig. 1, par [0155, 0158], wherein the handle has opposite first and second ends); and
a gimbal system (gimbal 100) configured to support stable movement of the ICD (ICD 200) (Yan, fig. 1), the gimbal system including:
a first gimbal assembly (frame 10) positioned adjacent the second end (second end) of the grip (handle), the first gimbal assembly being configured for rotation about a first axis (a yaw axis for device 300) (Yan, fig. 1, par [0155, 0158, 0163, 0165-0166], wherein frame 10 is rotatable around a yaw axis for device 300).
a first arm (connecting member 14) having opposite first and second end portions (portions 141 and 145), the first gimbal assembly being positioned adjacent to the first 
a second gimbal assembly (second frame 30) positioned adjacent to the second end portion (portion 145)  of the first arm (connecting member 14) (Yan, fig. 5), the second gimbal assembly being configured for rotation about a second axis (a roll axis) (Yan, fig. 1, par [0169], wherein frame 30 is rotatable around a roll axis of device 300);
a second arm (support 34) having opposite first and second end portions (portion connected to support driver 32 and portion 343), the second gimbal assembly (second frame 30) being positioned adjacent to the first end portion (portion connected to support driver 32) of the second arm (Yan, fig. 1); and
a third gimbal assembly (frame 50) positioned adjacent to the second end portion (portion 343) of the second arm (support 34) such that the third gimbal assembly is operatively connectable to the ICD (ICD 200), the third gimbal assembly being configured for rotation about a third axis (a pitch axis for device 300) (Yan, fig. 1, par [0174], wherein frame 50 is connectable to ICD 200 and rotatable around a pitch axis).
However, Yan does not disclose
the first gimbal assembly including a first motor assembly defining a first channel configured to receive a coaxial cable such that the coaxial cable extends through the first motor assembly and such that the first gimbal assembly is rotatable relative to the coaxial cable during actuation.
On the other hand, in the same endeavor, Huang discloses the first gimbal assembly (apparatus 12) including a first motor assembly (hollow motor shaft 121) defining a first channel (cavity 120) configured to receive a coaxial cable (coaxial wires 
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Huang into the system by Yan so as to achieve the invention as claimed because such incorporation prevents wire scratch due to winding (Huang, par [0023]).
However, Yan and Huang do not disclose a digital image capturing device (DICD).
On the other hand, in the same endeavor, Liu discloses a digital image capturing device (DICD) (Liu, par [0002], wherein digital camera)
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Liu into the system by Yan and Huang so as to achieve the invention as claimed because such incorporation provides high image quality.
Regarding claim 11, Yan, Huang and Liu disclose aforementioned limitations of the parent claim. Additionally, Yan discloses
the first gimbal assembly (frame 10) is configured such that the first axis (yaw axis for device 300) extends through the first channel (channel for connecting assembly 
Regarding claim 12, Yan, Huang and Liu disclose aforementioned limitations of the parent claim. Additionally, Yan discloses
the first gimbal assembly (frame 10) includes a hollow motor shaft (a shaft), the first channel (channel for connecting assembly 12) being defined by the hollow motor shaft of the first gimbal assembly (Yan, fig. 1, par [0155, 0166-0167], wherein the channel for connecting assembly 12 defined by a shaft of frame 10 hosts a cable so as a user can manually operate the imaging device 300).
Regarding claim 13, Yan, Huang and Liu disclose aforementioned limitations of the parent claim. Additionally, Yan discloses
the second gimbal assembly (second frame 30) includes a hollow motor shaft (a hollow shaft) and the third gimbal assembly (frame 50) includes a solid motor shaft (shaft 523) (Yan, figs. 1-6, [0155], wherein frame 30 include a hollow shaft for hosting a cable and frame 50 includes shaft 523 so as a user can manually operate the device 300).
Regarding claim 14, Yan, Huang and Liu disclose aforementioned limitations of the parent claim. Additionally, Yan discloses
the first axis (axis for jaw rotation) extends in generally parallel relation to the grip (handle) (Yan, fig. 1, par [0166-0167], wherein axis for yaw rotation of frame 10 is generally parallel to the handle);

the third axis (axis for pitch direction) extends in generally orthogonal relation to the first and second axes (Yan, fig. 1, par [0174], wherein axis for pitch direction for frame 50 is generally orthogonal to axis for yaw rotation and axis for roll rotation).
Regarding claim 16, Yan discloses a gimbal system (gimbal 100) for use with an image capturing device (ICD) (ICD 200), the gimbal system comprising:
a first gimbal assembly (frame 10) including first and second housings (portion 141 and assembly 12) configured for relative rotation (Yan, fig. 1, par [0165-0166], wherein portion 141 is rotatable relative to assembly 12),
a second gimbal assembly (second frame 30) including first and second housings (housing connecting to support driver 32 and housing connecting to mounting portion 343) configured for relative rotation (rotation movement) (Yan, fig. 1, par [0168-0172], wherein housing connecting to support driver 32 and housing connecting to mounting portion 343);
a first support (portion connected to support driver 32) extending between the first and second gimbal assemblies (first frame 10 and second frame 30), the first support defining an internal channel (a channel) configured to accommodate the coaxial cable (cable) (Yan, fig. 1, par [0155-0156, 0168-0172], wherein a channel in portion connected to support driver 32 hosts a cable extending from connecting member 14, into support 34, and to the ICD 200 so as a user can manually operate the imaging device 300);

a second support (portion 343) extending between the second and third gimbal assemblies (second frame 30 and third frame 50) (Yan, figs. 1, 4, portion 343 extends between second frame 30 and third frame 50).
However, Yan does not disclose
the first gimbal assembly further including a hollow motor shaft configured to accommodate a coaxial cable such that the coaxial cable extends through the first gimbal assembly, and at least one of the first and second housings of the first gimbal assembly is rotatable in relation to the coaxial cable.
On the other hand, in the same endeavor, Huang discloses
the first gimbal assembly (apparatus 12) further including a hollow motor shaft (hollow motor shaft 121) configured to accommodate a coaxial cable (coaxial wire 13) such that the coaxial cable extends through the first gimbal assembly (apparatus 12), and at least one of the first and second housings (arm 11) of the first gimbal assembly (apparatus 12) is rotatable in relation to the coaxial cable (coaxial wire 13) (Huang, figs. 1, 3, par [0021-0024, 0030], wherein apparatus 12 includes a hollow motor shaft 121 hosting coaxial wire 13 and wherein arm 11 of apparatus 12 is rotatable relative to coaxial wire 13).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Huang into the system by 
However, Yan and Huang do not disclose the digital image capturing device (DICD).
On the other hand, in the same endeavor, Liu discloses a digital image capturing device (DICD) (Liu, par [0002], wherein digital camera)
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Liu into the system by Yan and Huang so as to achieve the invention as claimed because such incorporation provides high image quality.
Claims 8-9, 15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yan (US 2018/0284579), Huang (US 2019/0235358 to Huang et al), and Liu (US 2017/0336019 to Liu et al) in view of Pan (US 2017/0099416 to Pan et al).
Regarding claim 8, Yan, Huang, and Liu disclose aforementioned limitations of the parent claim. Additionally, Liu disclose DICD (DICD) (Liu, par [0002], wherein digital camera).
However, Yan, Huang, and Liu do not disclose the second end portion of the second arm includes a forked support structure configured to support the DICD and the third gimbal assembly.
On the other hand, in the same endeavor, Pan discloses
the second end portion (lower portion) of the second arm (frame 40a) includes a forked support structure (frame 40) configured to support the ICD (imaging device 200) 
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Pan into the system by Yan, Huang, and Liu so as to achieve the invention as claimed because such incorporation provides rapid adjustment to balance the center of gravity and to increase stiffness between a lens and a body of an imaging device (Pan, par [0005]).
Regarding claim 9, Yan, Huang, Liu, and Pan disclose aforementioned limitations of the parent claim. Additionally, Liu disclose DICD (DICD) (Liu, par [0002], wherein digital camera)
Moreover, Pan discloses the second gimbal assembly (combination of 40a and driving device 44) is configured and positioned to rotate the forked support structure (frame 40) and the ICD (imaging device 200) (ICD) (Pan, figs. 1, 2, and 9, par [0060-0061, 0091-0092], wherein driving device 44 rotates frame 40).
Regarding claim 15, Yan, Huang, and Liu disclose aforementioned limitations of the parent claim. Additionally, Liu disclose DICD (DICD) (Liu, par [0002], wherein digital camera).
However, Yan, Huang, and Liu do not disclose 
the second end portion of the second arm includes a forked support structure configured to support the DICD and the third gimbal assembly such that the forked support structure and the DICD are rotatable by the second gimbal assembly.
On the other hand, in the same endeavor, Pan discloses

Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Pan into the system by Yan, Huang, and Liu so as to achieve the invention as claimed because such incorporation provides rapid adjustment to balance the center of gravity and to increase stiffness between a lens and a body of an imaging device (Pan, par [0005]).
Regarding claim 17, Yan, Huang, and Liu disclose aforementioned limitations of the parent claim. Additionally, Liu disclose DICD (DICD) (Liu, par [0002], wherein digital camera).
However, Yan, Huang, and Liu do not disclose the second support includes a forked support structure configured to support the third gimbal assembly and the DICD.
On the other hand, in the same endeavor, Pan discloses
the second support (lower portion of frame 40a) includes a forked support structure (frame 40) configured to support the third gimbal assembly (frame 10) and the ICD (imaging device 200) (Pan, figs. 1, 2, and 9, par [0060-0061, 0091], wherein lower portion of frame 40a including frame 40 supports imaging device 200 and frame 10).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Pan into the system by 
Regarding claim 18, Yan, Huang, Liu, and Pan disclose aforementioned limitations of the parent claim. Additionally, Liu disclose DICD (DICD) (Liu, par [0002], wherein digital camera). Moreover, Pan discloses
the second gimbal assembly (combination of 40a and driving device 44) is configured and positioned to rotate the forked support structure (frame 40) and the ICD (imaging device 200) (ICD) (Pan, figs. 1, 2, and 9, par [0060-0061, 0091-0092], wherein driving device 44 rotates frame 40).
Regarding claim 19, Yan, Huang, Liu, and Pan disclose aforementioned limitations of the parent claim. Additionally, Yan discloses
the second gimbal assembly (second frame 30) includes a hollow motor shaft (a hollow shaft for a cable) configured to accommodate the coaxial cable (cable) such that the coaxial cable extends through the second gimbal assembly (second frame 30) (Yan, fig. 1, par [0155-0156, 0168-0172], wherein a hollow shaft of second frame 30 hosts the cable which extends from connecting member 14, into support 34, and to the ICD 200 so as a user can manually operate the imaging device 300), and
the third gimbal assembly (frame 50) includes a solid motor shaft (shaft 523) (Yan, figs. 1-6, [0155], wherein frame 30 include a hollow shaft for hosting a cable and frame 50 includes shaft 523 so as a user can manually operate the device 300).
Regarding claim 20, Yan, Huang, Liu, and Pan disclose aforementioned limitations of the parent claim. Additionally, Yan discloses

the second gimbal assembly (frame 30) defines a second axis of rotation (axis of roll rotation) extending through the hollow motor shaft (hollow shaft for the cable) of the second gimbal assembly (Yan, fig. 1, par [0155, 0169], wherein axis for roll rotation of frame 30 extends through the hollow shaft for the cable so as an user can manually operate the device 300); and
the third gimbal assembly (frame 50) defines a third axis of rotation (axis for pitch rotation) extending through the solid motor shaft (shaft 523) of the third gimbal assembly (Yan, figs. 1-4, par [0174], wherein axis for pitch direction for frame 50 extends through shaft 523), the second axis of rotation (axis of roll rotation) extending in generally orthogonal relation to the first axis of rotation (axis for yaw rotation), and the third axis of rotation (axis for pitch rotation) extending in generally orthogonal relation to the first and second axes of rotation (axis for yaw rotation and axis of roll rotation) (Yan, fig. 1, par [0166-0167, 0169, 0174], wherein axis for yaw rotation, axis of roll rotation, and axis for pitch rotation have orthogonal relations).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN H LE whose telephone number is (571)270-1130. The examiner can normally be reached Mon-Fri 9:00 am- 5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN H LE/           Examiner, Art Unit 2697                                                                                                                                                                                             

/LIN YE/           Supervisory Patent Examiner, Art Unit 2697